—Proceeding pursuant to Executive Law § 298 to review so much of a determination of the Commissioner of the New York State Division of Human Rights, dated April 29, 1999, as, upon a determination after a hearing that the respondent Classic Coach had discriminated against the petitioner on the basis of her gender, inter alia, failed to award the petitioner predetermination interest on back pay and awarded her only $1,500 as compensation for mental anguish. In a judgment dated March 19, 2001, this Court confirmed the determination (see Matter of Aurecchione v New York State Div. of Human Rights, 281 AD2d 543). In an opinion dated April 25, 2002, the Court of Appeals reversed the judgment to the extent reviewed and remitted the matter to this Court with directions to remit the matter to the New York State Division of Human Rights (see Matter of Aurecchione v New York State Div. of Human Rights, 98 NY2d 21).
Ordered that the matter is remitted to the New York State Division of Human Rights for further proceedings and a new *570order in accordance with the opinion of the Court of Appeals dated April 25, 2002.
The Court of Appeals has directed this Court to remit the matter to the New York State Division of Human Rights (hereinafter the SDHR) for further proceedings in accordance with its opinion dated April 25, 2002. In the opinion, the Court of Appeals held that “the denial of predetermination interest” (at 24) on back pay by the SDHR constituted an abuse of discretion. Pursuant to the opinion of the Court of Appeals, the SDHR should complete its interest calculation and make a new order embodying the determination within 30 days of the service upon it by the petitioner of a copy of this decision and order. Santucci, J.P., Florio, S. Miller and Crane, JJ., concur.